DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Specification
	The Specification has been reviewed and accepted. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note to Applicant
The Examiner notes that in the Specification, Examples 5-3 and 6-3 with improved interfacial resistance [Table 1], the values of the average pore area ratio percentages and the porosity percentages are different from one another such that the porosity has a higher percentage value than the average pore area ratio percentage (70% and 81% Example 5-3, 85% and 89% Example 6-3). The teachings of the prior art below do not suggest using these different values, nor the improvement in interfacial resistance shown in Examples 5-3 and 6-3. If such a difference or ratio percentage and porosity ranges are commensurate in scope with the claims (i.e. 70 to 90% average pore area ratio, 80 to 90% porosity), this would overcome the suggested teachings of the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (PGPub 2007/0082805) and further in view of Takagi et al. (PGPub 2004/0265676). 
Considering Claim 1, Ohya discloses a gas diffusion layer (gas diffusion membrane [0042]) comprising: 
a porous carbonaceous film layer for a fuel cell (porous carbonized film [0031, 0032] used for fuel cell [0042]), wherein the porous carbonaceous film layer has an average pore diameter of 0.1 µm to 100 µm (average pore diameter of 0.05 to 10 µm [0028] such as 0.28 µm [0075] or 0.14 µm [0086]). 
Ohya discloses pore openings on the surface [0073]. However, Ohya is silent to an average pore area ratio of 70% to 90%, wherein the average pore area ratio is a percentage of the ratio of the area of the average pores per unit surficial area of the porous carbonaceous film layer. 
Takagi discloses a porous carbon membrane for gas diffusion [0036] in a fuel cell electrode [Abstract]. The average pore size on the surface of the porous carbon membrane is set to 0.05 to 2 µm to 
Ohya discloses that the pore diameter is preferably 0.05 to 2 µm to provide even gas distribution [0028] and that the porosity is preferably 25 to 85%, more preferably 30 to 70% [0029] in order to optimize flowing gas and structural integrity [0029]. Given that the thickness may be 24 µm [0075] or 22 µm [0086], and that the surface pores and porosity of Takagi is set to optimize efficient gas distribution over a wide area while maintaining mechanical strength [0038, 0039], experimenting with and optimizing the pore size and area distribution and coming up with an extrapolated average spacing interval of 1 to 10 µm to achieve the predictable result of even gas distribution and structural integrity [0029 Ohya, 0038, 0039 Takagi] would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 3, Ohya discloses that the porous carbonaceous film has a porosity of 50% to 90% (carbon porous membrane has porosity of 30 to 70% [0029] for flowing gas and structural integrity [0029], so a porosity of 70% would have been obvious to a person of ordinary skill in the art).
	Considering Claim 4, Ohya discloses that the porous carbonaceous film layer has a thickness of 1 µm to 200 µm (thickness may be 24 µm [0075] or 22 µm [0086]). 
	Considering Claim 5, Ohya discloses that the porous carbonaceous film layer is a porous graphite layer (porous layer is graphitized [0030]).
	Considering Claim 6, Ohya discloses that the porous graphite layer is carbonized by heat treating a polyimide film (porous polyimide film is carbonized [0031, 0032]). 
	Considering Claim 7, Ohya discloses that the polyimide film is a porous polyimide film (porous polyimide film is carbonized [0031, 0032]).
	Considering Claim 8, Ohya discloses that the porous graphite layer is produced by forming a pore in the polyimide film and then heat-treating the polyimide film (solvent is displaced with non-solvent to form pores [0034], then polyimide film is heat treated [0075]). 
Considering Claim 9, Ohya discloses that the porous polyimide film is carbonized [0031, 0032]. While the specific process of forming a pore after heat treatment is not disclosed, it appears that Ohya discloses the resulting product as Ohya discloses a porous carbonaceous membrane that is made from carbonoized polyimide film. This limitation is considered to be a product-by-process limitation and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process., (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
	Considering Claim 10, Ohya discloses that the porous graphite layer has a carbon content of 20% by weight or more with respect to a total weight of the porous graphite layer (carbon layer is majority carbon with 1.6 wt% Pt loading [0091]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (PGPub 2007/0082805) and further in view of Takagi et al. (PGPub 2004/0265676) and Lu et al. (PGPub 2014/0272664).
Considering Claim 11, Ohya discloses that the porous carbonaceous film layer is a porous graphite layer (porous layer is graphitized [0030]). However, Ohya is silent to pores formed by pin press or laser irradiation. 
Lu discloses a fuel cell microporous layer [Abstract] comprising pores as well as bores having a diameter from 1 to 100 µm formed by laser perforation [Abstract]. The configuration maintains gas permeability and oxygen effective diffusion while mitigating flooding due to enhanced liquid water transport rate [0026]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbonaceous membrane of Ohya with the laser perforated bores of .
	 Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (PGPub 2013/0059219) and further in view of Ohya et al. (PGPub 2007/0082805) and Takagi et al. (PGPub 2004/0265676).
Considering Claim 13, Kimura discloses a membrane-electrode assembly for a fuel cell (fuel cell membrane electrode assembly 8 [0089, Figure 1]) comprising:
an electrolyte separator (solid electrolyte membrane 1 [0089, Figure 1]); and 
an anode and a cathode electrode facing each other with the electrolyte separator interposed therebetween (cathode electrode 6 and anode electrode 7 sandwich electrolyte membrane 1 [0089, Figure 1]), 
wherein each of the anode electrode and cathode electrode includes a gas diffusion layer and a catalyst layer (cathode gas diffusion layer 2 and cathode catalyst layer 2 [0089, Figure 1], anode catalyst layer 3 and gas diffusion layer 5 [0089, Figure 1]), and 
wherein the gas diffusion layer of the anode electrode, the cathode electrode, or both the anode electrode and the cathode electrode comprises a porous carbonaceous film layer for a fuel cell (gas diffusion layer includes porous carbonaceous film such as carbon felt [0098] for a fuel cell [0089]). 
However, Kimura is silent to pore diameter. 
Ohya discloses a gas diffusion layer for a fuel cell (gas diffusion membrane [0042] for fuel cell [Abstract]) comprising: 
a porous carbonaceous film layer for a fuel cell (porous carbonized film [0031, 0032] used for fuel cell [0042]), wherein the porous carbonaceous film layer has an average pore diameter of 0.1 µm to 100 µm (average pore diameter of 0.05 to 10 µm [0028] such as 0.28 µm [0075] or 0.14 µm [0086]). The pore diameter range provides efficient and even gas distribution over a large area [0028]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane-electrode fuel cell assembly of Kimura with the gas diffusion pore diameter of Ohya in order to provide efficient and even gas distribution over a large area [0028]. 

Takagi discloses a porous carbon membrane for gas diffusion [0036] in a fuel cell electrode [Abstract]. The average pore size on the surface of the porous carbon membrane is set to 0.05 to 2 µm to provide efficient gas diffusion that is uniformly distributed over a broad area [0038]. The porosity is 25 to 85%, preferably 30 to 70% so as to optimize gas diffusion while maintaining the mechanical strength of the membrane [0039]. Because Takagi optimizes surface pores for efficient gas diffusion over a broad area [0038] and suggests a general porosity of 70% for gas diffusion while maintaining mechanical strength [0039], applying a porosity of 70% throughout and a surface pore sizing so as to also provide a surficial average pore area ratio of 70% would have been obvious to a person of ordinary skill in the art. 
Ohya discloses that the pore diameter is preferably 0.05 to 2 µm to provide even gas distribution [0028] and that the porosity is preferably 25 to 85%, more preferably 30 to 70% [0029] in order to optimize flowing gas and structural integrity [0029]. Given that the thickness may be 24 µm [0075] or 22 µm [0086], and that the surface pores and porosity of Takagi is set to optimize efficient gas distribution over a wide area while maintaining mechanical strength [0038, 0039], experimenting with and optimizing the pore size and area distribution and coming up with an extrapolated average spacing interval of 1 to 10 µm to achieve the predictable result of even gas distribution and structural integrity [0029 Ohya, 0038, 0039 Takagi] would have been obvious to a person of ordinary skill in the art.
	Considering Claim 14, Kimura discloses a fuel cell (fuel cell 100 [Figure 1, 0240]) comprising:
	a stack including one or more membrane-electrode assemblies (fuel cell membrane electrode assembly 8 stack [0089, Figure 1], fuel cell contains single fuel cells each of which comprises a membrane electrode assembly [0036]) and a separator interposed between the membrane-electrode assemblies (pair of separators 9 sandwich membrane electrode assembly [0089, Figure 1], stack of single fuel cells and accompanying membrane-electrode assemblies will therefore be separated by outer separators 9 [0036, 0089, 0002, Figure 1]); 
	a fuel supply unit for supplying fuel to the stack (fuel gas source supply unit directed to fuel cell stack [Figure 2], which includes hydrogen gas cylinder [0133]); 

an electrolyte separator (solid electrolyte membrane 1 [0089, Figure 1]); and 
an anode and a cathode electrode facing each other with the electrolyte separator interposed therebetween (cathode electrode 6 and anode electrode 7 sandwich electrolyte membrane 1 [0089, Figure 1]), 
wherein each of the anode electrode and cathode electrode includes a gas diffusion layer and a catalyst layer (cathode gas diffusion layer 2 and cathode catalyst layer 2 [0089, Figure 1], anode catalyst layer 3 and gas diffusion layer 5 [0089, Figure 1]), and 
wherein the gas diffusion layer of the anode electrode, the cathode electrode, or both the anode electrode and the cathode electrode comprises a porous carbonaceous film layer for a fuel cell (gas diffusion layer includes porous carbonaceous film such as carbon felt [0098] for a fuel cell [0089]). 
However, Kimura is silent to pore diameter. 
Ohya discloses a gas diffusion layer for a fuel cell (gas diffusion membrane [0042] for fuel cell [Abstract]) comprising: 
a porous carbonaceous film layer for a fuel cell (porous carbonized film [0031, 0032] used for fuel cell [0042]), wherein the porous carbonaceous film layer has an average pore diameter of 0.1 µm to 100 µm (average pore diameter of 0.05 to 10 µm [0028] such as 0.28 µm [0075] or 0.14 µm [0086]). The pore diameter range provides efficient and even gas distribution over a large area [0028]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel cell assembly of Kimura with the gas diffusion pore diameter of Ohya in order to provide efficient and even gas distribution over a large area [0028]. 
Ohya discloses pore openings on the surface [0073]. However, Ohya is silent to an average pore area ratio of 70% to 90%, wherein the average pore area ratio is a percentage of the ratio of the area of the average pores per unit surficial area of the porous carbonaceous film layer. 

Ohya discloses that the pore diameter is preferably 0.05 to 2 µm to provide even gas distribution [0028] and that the porosity is preferably 25 to 85%, more preferably 30 to 70% [0029] in order to optimize flowing gas and structural integrity [0029]. Given that the thickness may be 24 µm [0075] or 22 µm [0086], and that the surface pores and porosity of Takagi is set to optimize efficient gas distribution over a wide area while maintaining mechanical strength [0038, 0039], experimenting with and optimizing the pore size and area distribution and coming up with an extrapolated average spacing interval of 1 to 10 µm to achieve the predictable result of even gas distribution and structural integrity [0029 Ohya, 0038, 0039 Takagi] would have been obvious to a person of ordinary skill in the art.	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CHRISTOPHER P DOMONE/             Primary Patent Examiner
 Art Unit 1725